Citation Nr: 0302585	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected temporomandibular joint dysfunction (TMJ), 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had 20 years active duty ending with his 
retirement in November 2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in February 2002, 
and a substantive appeal was received in May 2002.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as temporomandibular joint dysfunction , is 
manifested by an inter-incisal opening of 50 mm, right 
lateral excursion of 5 mm, and left lateral excursion of 6 
mm, with no additional functional loss due to pain, fatigue, 
weakness or incoordination. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of a compensable 
disability rating for temporomandibular joint dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §, 4.71(a), Diagnostic Codes 9905 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The January 2002 RO letter informs the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including a VA dental exam 
report from September 2001.  As the record shows that the 
veteran has been afforded multiple VA examinations in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his temporomandibular 
joint dysfunction is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The December 2001 rating decision granted service connection 
for temporomandibular joint dysfunction (TMJ) and assigned a 
0 percent rating effective December 1, 2001.  The present 
appeal involves the veteran's claim that the severity of his 
service-connected TMJ warrants a higher disability rating. 

The veteran's service-connected TMJ has been rated by the RO 
under the provisions of Diagnostic Code 9905.  Diagnostic 
Code 9905 provides for limited motion of temporomandibular 
articulation.  Specifically, it dictates that inter-incisal 
range of 31-40 mm warrants a 10 percent rating and range of 
lateral excursion of 0 to 4 mm rates a 10 percent rating.  
This Code does not provide for a rating for inter-incisal 
range above 40 mm or range of lateral excursion above 4 mm.  
38 C.F.R. § 4.71a, Diagnostic Code 9905. 

Turning to the record, the September 2001 VA Dental 
examination shows a mouth opening of 50 mm, right lateral 
excursion of 5 mm and left lateral excursion of 6 mm.  The RO 
issued a rating decision in December 2001 granting service-
connected disability for TMJ rated at 0 percent.  The veteran 
contends in his appeal that his current disability warrants a 
higher disability rating.  The veteran specifically claims 
that when he opened his mouth on examination, he experienced 
severe pain and a popping sound, which was not noted on the 
examination report.  After reviewing the totality of the 
evidence, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 0 
percent at this time.

Specifically, the report reflects the veteran's subjective 
reporting of "soreness" in his TMJ, popping and clicking on 
his left-hand side and that his TMJ "tries to lock up" when 
he yawns.  However, no pain, popping or clicking was 
objectively noted on examination.  Upon objective 
examination, the veteran's disability was manifested by a 
mouth opening of 50 mm and right and left lateral excursion 
in excess of 5 mm.  The examination did not reveal any 
additional functional loss due to pain, weakness, fatigue or 
incoordination. 

There is no indication in the file that the dentist did not 
thoroughly examine the veteran in relation to his claim or 
take into consideration the effect of pain on the veteran's 
inter-incisal range.  In fact, the file contains documents 
sent to the veteran by the dentist after the examination to 
remind the veteran to seek further dental treatment for one 
of his teeth.  Therefore, the evidence of record demonstrates 
that the veteran's disability does not manifest limitation of 
inter-incisal range of 31-40 mm or limitation of range of 
lateral excursion of 0 to 4 mm to warrant a 10 percent rating 
under Diagnostic Code 9905.

As for other diagnostic codes, the Board notes that the 
evidence does not show that the veteran has impaired 
mastication function, mandible loss, ramus loss, malunion or 
nonunion, or limited temporormandibular articulation.  
Therefore, there is no higher rating warranted under 
Diagnostic Codes 9901, 9902, 9903, 9904, 9906, or 9907. 

In sum, the Board finds that the currently assigned 0 percent 
rating for TMJ contemplates the current degree of disability 
under applicable scheduler criteria.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations has also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

